DETAILED ACTION
Claim Status
Applicant's election with traverse of Group II, claims 14-15 and 17 in the reply filed on 12/14/2020 is acknowledged. The traversal is on the ground(s) that the requirement does not list why each group lacks unity with each other group.  Applicants argue that 37 C.F.R. 1.475(b) prevents restriction of claims directed to certain combinations of active ingredients. Applicants disagree that the cited reference to Hinton in the election requirement distinguishes from the prior art. 
Applicant’s remarks are unpersuasive because per PCT Rule 13.1, the international application shall relate to a group of inventions so linked as to form a single general inventive concept or a “unity of invention” (see MPEP 1850).  Per PCT Rule 13.2, “unity of invention” is fulfilled by defining a special technical feature that is shared amidst the claimed inventions. The Rule further specifies that “[t]he expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”  A lack of unity of invention determination begins with a consideration of the claims in light of the description and drawings. Lack of unity of invention may be directly evident “a priori,” or before considering any prior art when no special technical feature is common to each of the independent claims. Alternatively, lack of unity of invention may only become evident “a posteriori,” or after considering the claims in relation to the prior art.  In the instant case, a lack of unity between each group has been established “a posteriori”. The common technical feature of Groups I-V is an aqueous composition comprising an antimicrobial agent and at least one metal oxide and/or its hydrated form.  
Based on the prior art, the common technical feature of the instant claims lacks novelty over the prior art. Since the common technical feature is taught by the prior art, the common technical feature does not rise to the level of a special technical feature. Thus, the groups lack unity of invention a posterori and restriction between them is proper. Accordingly, any subsequent patentably distinct invention lacks unity with the first group, see 37 CFR § 1.476 (d). 
Applicants election of the species to MgO as the oxide form or hydrated form, 2-methyl-2H-isothiazolin-3-one (MIT), benzisothiazolinone (BIT) and bronopol (2-Bromo-2-nitro-1, 3-propanediol) as the type of at least one biocides, in the reply filed on 09/09/2021 is acknowledged. Applicants have not elected any bacteria, yeast or mold, thus the election is being interpreted as absent any bacteria, yeast of mold in the composition. Applicant traverses the species election and argues that no art has been adduced that would militate against the allowance of a generic claim in the application. Applicants argue that the generic claims are no so broad so as to place an undue search burden.  
	This is not found persuasive because search per PCT rule 13.1 and 13.2 search burden is not a criterion for lack of unity of invention. With regards to the species . 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-13, 16, 18-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/09/2021.
Claims 14-15 and 17 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 06/22/2018 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Objection to the Abstract 
Applicant is reminded of the proper content of an abstract of the disclosure. The abstract is objected to for exceeding 150 words. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as “The disclosure defined by this invention”, “the disclosure describes”, etc. In addition, the form and legal phraseology often used in patent claims such as “means” and “said should be avoided. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. Appropriate correction is required. 

Claim Objections
Claim 14 recites an aqueous preparation obtained by the process according to claim 1. Claim 1 is a withdrawn claim, and thus claim 14 drawn to a composition of matter depends from a presently withdrawn method claim. It is suggested that Applicants can amend claim 14 as follows: 
“An aqueous preparation stabilized against microbial growth obtainable by a process comprising the steps of: 
a) providing an aqueous preparation, optionally comprising at least one strain of 
10b) providing at least one antimicrobial agent,  
c) providing a source of at least one metal oxide and/or its hydrated form,
d) contacting the aqueous preparation of step a) with the at least one antimicrobial agent of step b), and 
e) contacting the aqueous preparation of step a) before and/or during and/or 15after step d) with the source of at least one metal oxide and/or its hydrated form such that the total amount of the at least one metal oxide and/or its hydrated form in the aqueous preparation is at least 100 ppm, calculated relative to the weight of water in the preparation.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes et al. (United States Patent Publication 6,827,766) in view of Premachandran et al. (United States Patent Publication 2013/0203825.
Claim 14 is to an aqueous preparation with the product by process steps according to claim 1. It is noted that per MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Here, the product by process steps yields an aqueous product having the at least one antimicrobial and the at least one metal oxide and/or its hydrated form.
Claim 15 is directed to an aqueous preparation comprising: 
a) at least one antimicrobial agent in an amount such that the total amount of the 
and b) a source of at least one metal oxide and/or its hydrated form such that the total amount of the at least one metal and/or its hydrated form such that the total amount of the at least one metal oxide and/or its hydrated form in the aqueous preparation is at least 100ppm, calculated relative to the weight of water in the aqueous composition. 
The instant claims are being examined in light of the species election to a composition comprising (magnesium oxide) MgO as the oxide form or hydrated form, with a combination of  2-methyl-2H-isothiazolin-3-one (MIT), benzisothiazolinone (BIT) and bronopol (2-Bromo-2-nitro-1,3-propanediol) as the type of at least one biocides.  Applicants have not elected any bacteria, yeast or mold thus the election is being interpreted as absent any bacteria, yeast of mold in the composition
Carnes et al. teach compositions comprising metal oxides including magnesium oxide (MgO), a liquid carrier, and one or more biocides, see abstract, column 1, lines 5-20, column 2, lines 22-29,  and claims 1, 3-4 and 15-20. The composition can comprise metal oxide as the nanoparticle present from 0.1-40% by weight, thus meeting a limitation of at least 100ppm together with biocides present from 0.001-10% (10-10000ppm) by weight, see column 3, lines 45-53. The composition further comprises a liquid carrier fraction which can be aqueous, see column 3, lines 30-35 and 54-64. According to Carnes, a virtually unlimited number of biocides in addition to the nanoparticles (e.g. MgO) can be used with the invention, see column 2, lines 46-68 and column 2, lines 10-45.  Regarding the recitation “stabilized against microbial growth” or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 
 	Carnes et al. does not expressly teach that the at least one biocide is a combination of 2-methyl-2H-isothiazolin-3-one (MIT), benzisothiazolinone (BIT) and bronopol (2-Bromo-2-nitro-1,3-propanediol). 
	However, Premachandran et al. teach aqueous antimicrobial dispersions having MIT, BIT and bronopol used alone or in combinations, see abstract and claims 1, 2, and 11. In one example, the stable aqueous formulation has about 20-60% of at least one biocide in a solution that is diluted to a concentration of 0.5-10%, see claims 1 and 11. The solution can further contain additives including metal oxides, see paragraph [0016] and claims 1 and 17. The composition of Premachandran can contains aqueous formulations of BIT, MIT, and bronopol, and such formulations provide cost effective stable antimicrobial formulations, see paragraphs [0010]-[0015], [0027], 
	 It would have been prima facie obvious to substitute the biocides of Carnes for a combination of MIT, BIT and bronopol as suggested by Premachandran. One of ordinary skill in the art would have been motivated do so with a reasonable expectation of success because Carnes teaches that an unlimited of number of biocides can be 

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/SARAH ALAWADI/Primary Examiner, Art Unit 1619